Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 04/21/2021 claims 1-3, 6, 9-10, 14, 16, 18, 20 and 22 are amended, claims 4, 11, 13, 21 are canceled, wherein claims 1-3, 5-10, 12, 14-20, 22 are pending, and claims 1, 9, 18 are recited in independent form. The Applicant has amended claims 1, 9, 18 to contain allowable subject matter. The Amendment incorporates allowable subject matter not taught by the art made of record, which is also no obvious therefrom.  
Claim 1 as presently set forth contain the distinguishing limitations “herein the indication information indicates a change condition of the system information within multi-level time ranges, any one of the multi-level time ranges is equal to at least one superframe in magnitude; and transmitting, by the network device, the indication information, wherein the indication information comprises N bits, for an i-th bit among the N bits of the indication information, a value of "1" indicates that the system information has changed within a specified time range before the indication information, and a value of "0" indicates that the system information has not changed within the specified time range before the indication information, and i belongs to a set of {1, 2, 3,..., N}, wherein the magnitude of the specified time range is equal to the magnitude of an i-th level time range corresponding to the i-th bit, and N is an integer greater than 1, wherein magnitudes of two adjacent time ranges among the multi-level time ranges have a multiple relationship, wherein the multiple relationship is at least one-fold” wherein the limitation is not fairly taught by the art made of record alone, or in any reasonable 
Claim 9 as presently set forth contain the distinguishing limitations “wherein the indication information indicates a change condition of the system information within multi- level time ranges. any one of the multi-level time ranges is equal to at least one superframe in magnitude; and determining, by the terminal, according to the indication information, whether to receive the system information, wherein the indication information comprises N bits, for an i-th bit among the N bits of the indication information, a value of "1" indicates that the system information has changed within a specified time range before the indication information, and a value of "0" indicates that the system information has not changed within the specified time range before the indication information. and i belongs to a set of {1. 2, 3,..., N}, wherein the magnitude of the specified time range is equal to the magnitude of an i-th level time range corresponding to the i-th bit. and N is an integer greater than 1: wherein magnitudes of two adjacent time ranges among the multi-level time ranges have a multiple relationship, wherein the multiple relationship is at least one-fold” wherein the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, when the limitation is considered together with all the limitations,  according to at least the reasoning set forth below.
Claim 18 as presently set forth contain the distinguishing limitations “wherein the indication information indicates a change condition of the system information within multi-level time ranges, any one of the multi-level time ranges is equal to at least one superframe in magnitude; and transmit the indication information, wherein the indication information comprises N bits, for an i-th bit among the N bits of the indication information, a value of "1" 
The independent claims require the limitations noted with respect to 1, 9, 18 above wherein the claims are distinguished over the prior art made of record, wherein US-20190223094 to Ingale et al (hereinafter dl), United States Patent Application Publication US-20160234736 to Kubota et al (hereinafter d2). The Applicant has amended claims 1, 9 and 18 to include additional subject matter not previously examined, wherein with respect to the amendment, when considered together with all the limitations of the claims dl alone, or in any proper combination with d2 fails to disclose, suggest, or render obvious of all the limitations of amended claim 1. Attention is directed to amended claim 1 which recites at least in part: "wherein the indication information indicates a change condition of the system information within multi-level time ranges, any one of the multi-level time ranges is equal to at least one superframe in magnitude; and wherein the indication information comprises N bits, for an i-th bit among the N bits of the indication information, a value of "1" indicates that the system 
In addition, d2 also fails to the following feature "wherein the indication information comprises N bits, for the i-th bit among the N bits of the indication information, a value of "1" indicates that the system information has changed within a specified time range before the indication information, and a value of "0" indicates that the system information has not changed within the specified time range before the indication information, and i belongs to a set of {1, 2, 3,..., N}" as recited in amended claim 1. 
 In light of the above, dl alone, or in any proper combination with d2, fails to teach, suggest, or render obvious of all the limitations of amended claim 1. Thus, amended claim 1 is allowable over dl in combination with d2 when the limitations of the amendment are considered as a whole with all the limitations of the respective claim, and not in isolation. 
Accordingly, amended claims 1, 9, 18 are patentable over D1 and D2 and any other art made of record.  With respect to independent claims 9, 18 each contain limitations which reflect the distinguishing characteristics addressed above with respect to claim 1, and thus they are patentable over D1 and D2 for the same reasons as set forth above. And, all of the dependent claims contain the limitations of their parent claim (claim 1, 9, or 18 addressed above) and add further limitations therefore the dependent claims are also patentable over D1 and D2 at least by virtue of their dependencies on the parent claims which contain the allowable subject matter addressed above.
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 9, 18 as the remaining pending claims depend from claims 1, 9, 18 add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-3, 5-10 12, 14-20, 22 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for 
Response to Amendment

With respect to previously held Claim Rejections with respect to 35 USC §101 the Applicant has amended claims 20 and 22 to limit the claims to non-transitory embodiments and to include execution by a processor which overcomes all previously held rejections with respect to 35 USC §101.
With respect to previously held Claim Rejections - 35 USC §112 the Applicant has amended the claims in question to address the previously held rejections with respect to 35 USC §112 (b) wherein claims 1, 9, 18 now include further limitations to define the term ‘multi-level time ranges’ which overcomes the previously held rejection with respect to claims 1, 9, 18. The Amendment also includes cancelation of claims 4 and 11 which overcome the previously held rejection with respect to those claims. With respect to claims 6, 16 the Applicant also amends the claims to clarify and limit the claims with respect to the bits of the indication information, the amendment overcomes the previously held rejection. The Applicant also amends claims 14 to address dependency issues. 
With respect to previously held Claim Rejections - 35 USC §112 (a) the claims have been significantly amended such that the previously held rejection with respect to  35 USC §112 (a) no longer apply. As to the limitation "N is an integer greater than 1" which may appear to be 
The Applicant has provided an amendment to the specification in the reply of 04/21/2021, wherein the amendment overcomes the previously held rejection with respect to the specification. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110069672 A1 to Lee; Hyun Woo et al. discloses transmitting control information in a mobile communication system is disclosed. A method for uplink transmitting control information in a mobile communication system includes receiving control channel configuration information for indicating a first period about a time interval in which a control channel is repeatedly allocated and a second period about a time interval in which the control channel is repeatedly allocated in accordance with the first period, generating a control channel at a predetermined position in a time-frequency resource region for uplink transmission in consideration of the first period and the second period, and transmitting control information through the generated control channel.
US 6791466 B1 to Chang; Chi-Hwey et al. discloses an air interface and protocol to facilitate wireless transmission of information from a communication base station including in every time-slot, system information is broadcast every 16 frames. The burst that contains this information is called the system information burst. Fifth, electronic display portion 24 always blinks. The displaying of a static price or message is a special case where electronic display 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643